Case: 19-9011   Document: 00117733885    Page: 1    Date Filed: 04/27/2021   Entry ID: 6418050




                  United States Court of Appeals
                               For the First Circuit


      No. 19-9011

                                 IN RE PAUL FRANCIS,

                                         Debtor.



                                    PAUL FRANCIS,

                                        Appellant,

                                            v.

                     JOHN O. DESMOND, UNITED STATES TRUSTEE,

                                        Appellee.



                    APPEAL FROM THE BANKRUPTCY APPELLATE PANEL
                               FOR THE FIRST CIRCUIT


                                         Before

                           Thompson, Selya, and Kayatta,
                                  Circuit Judges.

           Carmenelisa Perez-Kudzma and Perez-Kudzma Law Office, P.C. on
      brief for appellant.
           Anthony R. Leone, Thomas S. Vangel, and Murtha Cullina LLP on
      brief for appellee.


                                   April 27, 2021
Case: 19-9011   Document: 00117733885   Page: 2     Date Filed: 04/27/2021   Entry ID: 6418050




                  SELYA, Circuit Judge.           Discharges in bankruptcy are

      meant to give deserving debtors a fresh start.                In that spirit,

      the statutes and rules that govern the granting of such discharges

      are tailored to make discharges readily available.                But the road

      to a bankruptcy discharge is a two-way street, and a debtor must

      comply (or at least make good-faith efforts to comply) with lawful

      orders of the bankruptcy court.

                  In the case at hand, the bankruptcy court found that the

      debtor, Paul Francis, defaulted on this obligation.               It therefore

      refused to grant him a discharge and dismissed his bankruptcy

      petition.     The Bankruptcy Appellate Panel for the First Circuit

      (the BAP) affirmed, and so do we.

                                           I

                  We begin by rehearsing the relevant facts and the travel

      of the case.    The debtor, together with his wife, owns a total of

      five real-estate properties, several of which are held for rent.

      These     properties   are   burdened    by    more    than    $2,000,000     in

      liabilities, consisting primarily of mortgage loans and accrued

      taxes.    Hoping to reorganize his affairs, the debtor — on April 3,

      2017 — filed a petition for Chapter 13 bankruptcy in the District

      of Massachusetts.      See 11 U.S.C. § 301.           This initiative soon

      stalled:     the following month, the Chapter 13 proceeding was

      dismissed by the bankruptcy court for failure to file required

      documents.

                                         - 2 -
Case: 19-9011   Document: 00117733885      Page: 3    Date Filed: 04/27/2021     Entry ID: 6418050




                   Undeterred,      the    debtor     filed     another     Chapter      13

      bankruptcy    petition     on   July    21,    2017.     In   short      order,   the

      bankruptcy court notified the debtor that his Chapter 13 case was

      subject to dismissal because his liabilities exceeded the then-

      current secured debt limit ($1,184,200).               See id. § 109(e) (2016).

      The debtor responded by moving to convert his case to a Chapter 11

      reorganization proceeding.             See id. § 1307(d).        The bankruptcy

      court granted the requested conversion on September 26, 2017.

                   On October 5, the debtor consented to a court order

      obligating him to file a disclosure statement and a Chapter 11

      plan by January 26, 2018.           He never complied with this order and,

      on January 30, the United States Trustee moved to convert the

      debtor's Chapter 11 case to a straight bankruptcy under Chapter 7

      "for cause."1    See id. § 1112(b)(4).          The motion charged the debtor

      with failing to comply with the court order, failing to furnish

      information reasonably requested by the Trustee, failing to                       file

      a   timely   disclosure      statement    and    plan,    and   failing     to    pay

      reasonable fees.       See id. § 1112(b)(4)(E), (H), (J), (K).                    The

      Trustee also sought to convert the case for delay and, in a

      separate     motion,   for      failure    to    provide      current     insurance

      information.    See id. § 1112(b)(4)(C).


            1For ease in exposition, we deem all filings made on behalf
      of the United States Trustee, including those made through a
      subordinate or through counsel, as filings made by the United
      States Trustee.

                                             - 3 -
Case: 19-9011   Document: 00117733885   Page: 4     Date Filed: 04/27/2021   Entry ID: 6418050




                  At a hearing held on March 20, 2018, the bankruptcy court

      granted the Trustee's motion to convert the debtor's case to a

      Chapter 7 case.2       The court also entered an order to update,

      directing the debtor to file, by April 3, either a list of post-

      petition creditors or a verification that he had none.                 Finally,

      the court ordered the debtor to file a statement of intention, see

      Fed. R. Bankr. P. 1007(b)(2), no later than thirty days after the

      conversion date.      The court specifically admonished the debtor

      that "the case MUST be automatically dismissed under 11 U.S.C.

      § 521(i) if certain documents are not [timely] filed" (emphasis in

      original).

                  On March 28, the court notified the debtor of a scheduled

      meeting of creditors, to be held on April 26, which he was required

      to attend.    See 11 U.S.C. § 341.          The debtor neglected to appear

      for this meeting.     Nor did he file any of the documents mandated

      by court orders.

                  On July 5, the court entered a further order requiring

      the debtor to file the overdue documents no later than July 19.

      This further order specifically warned that "refusal to obey a

      lawful order of the court is grounds for denial of discharge."                 A

      copy of this further order — like copies of the other orders



            2The debtor unsuccessfully appealed this order to the BAP.
      See Francis v. Harrington (In re Francis), BAP No. MB 18-012, 2019
      WL 1265316, at *1 (B.A.P. 1st Cir. Mar. 14, 2019) (per curiam).

                                         - 4 -
Case: 19-9011   Document: 00117733885    Page: 5     Date Filed: 04/27/2021   Entry ID: 6418050




      subsequently described — was sent to the debtor by first-class

      mail at his usual place of residence in Milton, Massachusetts.

                  The court's further order went unheeded and, on August

      13, the court ordered the debtor to show cause, "with supporting

      affidavit(s), why he should not be denied a discharge for refusal

      to obey a lawful order of the court."                  The debtor's counsel

      responded on August 27, noting that she had not received either

      the   statement   of   intention    or   the    schedule     of   post-petition

      creditors from the debtor, but nonetheless expressing her belief

      that she would be able to file the required documents on or about

      August 30.

                  When nothing was filed by August 30, the bankruptcy court

      ordered the debtor to appear for a show-cause hearing.                       That

      hearing was later rescheduled for September 25 at the debtor's

      request.    Notice of both hearing dates was duly transmitted to the

      debtor and the debtor's counsel.

                  On September 21, the debtor made a filing indicating

      that he had no post-petition creditors.            Two days later, he filed

      the long-overdue statement of intention.             He then appeared, with

      counsel, for the show-cause hearing on September 25 and confirmed

      that he had received the various orders and notices that had been

      mailed to him.    Questioned about his disregard of those orders, he

      explained that he had delegated responsibility to his wife to

      collect the mail and handle financial matters.             He then added that

                                          - 5 -
Case: 19-9011   Document: 00117733885   Page: 6    Date Filed: 04/27/2021   Entry ID: 6418050




      she had been away for a time and — after she returned — had suffered

      a second-degree burn that "set back things."              He told the court

      that he had not opened the mail in his wife's absence; that he had

      not intentionally disobeyed any court order; and that he intended

      to comply with court orders in the future.

                  The bankruptcy court was not moved by the debtor's

      excuses, stating that:

                  My problem is that it's like pulling teeth
                  with Mr. Francis and this has been going on
                  since March 2017, not this March. . . . This
                  is the poster child for someone who has
                  ignored what the court has required from
                  him. . . . A big part of the problem in this
                  case that caused its conversion was that we
                  ordered him to file a plan and disclosure
                  statement and that was ignored. Ignored. It
                  was never filed. It was just a way to hold up
                  the system. That would be my conclusion with
                  respect to the way he's chosen to handle this
                  bankruptcy case.

      Consistent with this statement, the bankruptcy court, ruling from

      the   bench,    denied   the   debtor   a   discharge   and    dismissed    his

      petition.      See id. § 727(a)(6)(A).       The court found that he had

      "repeatedly ignored lawful orders of the Court" and had exhibited

      a "conscious practice of ignoring mail, addressed to [him] and

      marked with the seal of this Court."

                  The debtor appealed to the BAP, which affirmed the

      bankruptcy court's rulings.       See In re Francis, 604 B.R. 101, 108

      (B.A.P. 1st Cir. 2019).        This timely second-tier appeal ensued.



                                         - 6 -
Case: 19-9011   Document: 00117733885    Page: 7     Date Filed: 04/27/2021   Entry ID: 6418050




                                            II

                  Although we are the second appellate tribunal to pass

      upon the bankruptcy court's decision, we nonetheless review that

      decision directly.      See Charbono v. Sumski (In re Charbono), 790

      F.3d 80, 84-85 (1st Cir. 2015); Shamus Holdings, LLC v. LBM Fin.,

      LLC (In re Shamus Holdings, LLC), 642 F.3d 263, 265 (1st Cir.

      2011).     We cede no special deference to the BAP's judgment.                See

      Stornawaye Fin. Corp. v. Hill (In re Hill), 562 F.3d 29, 32 (1st

      Cir. 2009).    Our review of the bankruptcy court's findings of fact

      is for clear error, whereas our review of its legal conclusions is

      de novo.    See id.; Brandt v. Repco Printers & Lithographics, Inc.

      (In re Healthco Int'l, Inc.), 132 F.3d 104, 107 (1st Cir. 1997).

      Judgment calls are, of course, reviewed for abuse of discretion.3

      See United Sur. & Indem. Co. v. López-Muñoz (In re López-Muñoz),

      866 F.3d 487, 496-97 (1st Cir. 2017).

                  Before   us,   the    debtor     advances   four   assignments     of

      error.    First, he argues that 11 U.S.C. § 521(i)(1), the so-called

      "automatic dismissal" provision of the Bankruptcy Abuse Prevention

      and Consumer Protection Act of 2005 (BAPCPA), demands mechanical


            3To be sure, it might be feasible to characterize the
      bankruptcy court's denial of a discharge in this case as a sanction
      for failing to comply with lawful orders of the bankruptcy court.
      See, e.g., Charbono, 790 F.3d at 83, 87; Bank of N.Y. v. Sunshine-
      Jr. Stores, Inc. (In re Sunshine-Jr. Stores, Inc.), 456 F.3d 1291,
      1304-05 (11th Cir. 2006).     But we do not read the bankruptcy
      court's decision in this manner — and even if we did, the outcome
      of this appeal would be unchanged.

                                          - 7 -
Case: 19-9011   Document: 00117733885   Page: 8    Date Filed: 04/27/2021   Entry ID: 6418050




      application and, thus, his case should have been dismissed without

      prejudice when he failed to file the required documents on time.

      Second, he argues that the bankruptcy court lacked authority to

      order a denial of discharge sua sponte.         Third, he argues that the

      record does not support a finding that he willfully failed to obey

      the   bankruptcy   court's   orders.        Fourth,   he   argues     that   the

      bankruptcy court's denial of a discharge contravened his due

      process rights.     We examine these arguments sequentially.

                                           A

                  Section 521(i)(1) provides (with exceptions not relevant

      here) that:

                  [I]f an individual debtor in a voluntary case
                  under chapter 7 or 13 fails to file all of the
                  information required under subsection (a)(1)
                  within 45 days after the date of the filing of
                  the petition, the case shall be automatically
                  dismissed effective on the 46th day after the
                  date of the filing of the petition.

      11 U.S.C. § 521(i)(1).       Some bankruptcy courts have interpreted

      this provision as demanding mechanical application.              See Segarra-

      Miranda v. Acosta-Rivera (In re Acosta-Rivera), 557 F.3d 8, 12

      (1st Cir. 2009) (collecting cases).           Other courts, though, have

      held that bankruptcy courts may excuse the belated filing of

      documents, even after the deadline prescribed by section 521(i)(1)

      has expired.    See id. (collecting cases).

                  Although the authorities are divided, this question need

      not detain us.      We already have staked out a position in this

                                         - 8 -
Case: 19-9011   Document: 00117733885    Page: 9    Date Filed: 04/27/2021   Entry ID: 6418050




      debate, holding that "[c]ommon sense," the legislative history of

      the Bankruptcy Code, and the language of 11 U.S.C. § 521 combine

      to counsel in favor of finding that a mechanical application of

      the automatic dismissal provision is contrary to congressional

      intent.     Id. at 12-14.         Such an interpretation was virtually

      compelled: after all, "[b]ecause any party in interest may request

      an order of automatic dismissal, debtors with something to hide

      are liable to treat dismissal as an escape hatch to be opened as

      needed."    Id. at 13.     When such filings are not timely made, BAPCPA

      authorizes bankruptcy courts to "order[] otherwise," id. at 12

      (quoting 11 U.S.C. § 521(a)(1)(B)), and thus empowers a bankruptcy

      court to excuse missing documents where "there is no continuing

      need for the information or a waiver is needed to prevent automatic

      dismissal from furthering a debtor's abusive conduct," id. at 14.

                  The   debtor    reproves   our    decision    in   Acosta-Rivera,

      declaring that he "does not agree with" this precedent.                  In his

      view, "[a] reading of the statute shows that Congress has given

      the bankruptcy courts almost no authority or discretion to avoid

      the automatic dismissal of cases."           This argument lacks force.

                  To begin, Acosta-Rivera is emblematic of the majority

      rule.     See, e.g., Wirum v. Warren (In re Warren), 568 F.3d 1113,

      1117 (9th Cir. 2009); Simon v. Amir (In re Amir), 436 B.R. 1, 25

      (B.A.P. 6th Cir. 2010); In re Bliek, 456 B.R. 241, 244-45 (Bankr.

      D.S.C. 2011); In re Richardson, 406 B.R. 586, 587 n.1 (Bankr.

                                          - 9 -
Case: 19-9011   Document: 00117733885        Page: 10    Date Filed: 04/27/2021    Entry ID: 6418050




       W.D.N.Y. 2009); In re Parker, 351 B.R. 790, 801-02 (Bankr. N.D.

       Ga. 2006); In re Jackson, 348 B.R. 487, 499-500 (Bankr. S.D. Iowa

       2006).     Even more importantly, Acosta-Rivera is the law of this

       circuit.     It is apodictic that, under the law of the circuit

       doctrine, "newly constituted panels in a multi-panel circuit court

       are bound by prior panel decisions that are closely on point."

       San Juan Cable LLC v. P.R. Tel. Co., 612 F.3d 25, 33 (1st Cir.

       2010) (citing United States v. Rodríguez-Vélez, 597 F.3d 32, 46

       (1st Cir. 2010); United States v. Wogan, 938 F.2d 1446, 1449 (1st

       Cir. 1991)).

                   Of course, the law of the circuit doctrine admits of

       narrow exceptions.     See id. at 33.            This case, however, does not

       fit within any of those exceptions but, rather, falls comfortably

       within the heartland of the doctrine.

                   The   debtor    has   a     fallback    position.        He    tries   to

       distinguish this case from Acosta-Rivera because "the Bankruptcy

       Court did not make a determination waiving the Order to Update

       requirement stating it was no longer necessary."                 In hawking this

       putative distinction, the debtor pins his hopes on language in

       Acosta-Rivera, see 557 F.3d at 13, which he says suggests that we

       fashioned only a limited exception to the automatic dismissal

       provision — an exception that has no pertinence here.

                   The debtor's crabbed reading of Acosta-Rivera does not

       withstand scrutiny.        There, we did say that:

                                              - 10 -
Case: 19-9011   Document: 00117733885    Page: 11     Date Filed: 04/27/2021   Entry ID: 6418050



                   When a party moves under section 521(i)(2) for
                   the entry of an order dismissing an incomplete
                   petition, the court can do one of three
                   things: dismiss the case, decline to dismiss
                   the case if the good-faith exception for
                   payment advices applies, or determine, in its
                   discretion, that the missing information is
                   not "required under subsection (a)(1)."

       557 F.3d at 13 (emphasis in original) (internal citation omitted)

       (quoting 11 U.S.C. § 521(i)(1)).              But these are not the only

       options limned in Acosta-Rivera.              We took pains to add that a

       bankruptcy court also may waive the filing of required documents

       to "prevent automatic dismissal from furthering a debtor's abusive

       conduct."        Id. at 14.      And although we cautioned that this

       discretion might not be "unfettered," we made pellucid that we

       would not "attempt to sketch the full range of circumstances that

       might justify the exercise of this discretion."              Id. at 14 & n.9.

       The circumstances here are consistent with the bankruptcy court's

       exercise    of    its   discretion    to   deny   a   discharge     instead   of

       dismissing the debtor's petition without prejudice.

                   The debtor also attempts to distinguish Acosta-Rivera in

       other respects. He submits that Acosta-Rivera "centered on whether

       the bankruptcy court may enter an order excusing non-disclosure

       after the time for filing the required information has expired"

       (emphasis in original).          He adds that the Acosta-Rivera "court

       sided with the debtor and did not allow dismissal upon motion by

       a creditor seeking dismissal for failure to comply with 521(i)."


                                            - 11 -
Case: 19-9011    Document: 00117733885     Page: 12     Date Filed: 04/27/2021     Entry ID: 6418050




       But these purported distinctions are not distinctions at all.                      On

       the first point, there is no meaningful difference between Acosta-

       Rivera and this case; and on the second point, the debtor simply

       misreads Acosta-Rivera.

                   That ends this aspect of the matter.                We hold, without

       serious question, that section 521(i) did not require the district

       court simply to dismiss the debtor's petition.

                                               B

                   The debtor asserts that a bankruptcy court lacks the

       authority to deny a discharge except upon a motion from a party in

       interest.      Based on this assertion, he argues that the bankruptcy

       court erred in denying the debtor's discharge sua sponte.

                   The debtor raised this argument for the first time in

       his first-tier appeal to the BAP.            When an argument is not raised

       in the bankruptcy court but, rather, makes its debut on appeal,

       review is at best for plain error.4             See Redondo Constr. Corp. v.

       P.R. Highway & Transp. Auth. (In re Redondo Constr. Corp.), 678

       F.3d 115, 121 (1st Cir. 2012).              To demonstrate plain error, the

       debtor must show:      "(1) that an error occurred (2) which was clear

       or   obvious    and   which   not    only      (3)   affected    the      [debtor's]




             4We say "at best" because, in some circumstances, such an
       argument may be deemed waived.    See Privitera v. Curran (In re
       Curran), 855 F.3d 19, 27 n.4 (1st Cir. 2017). In this instance,
       the record reveals no basis for a finding of waiver.

                                            - 12 -
Case: 19-9011   Document: 00117733885   Page: 13   Date Filed: 04/27/2021    Entry ID: 6418050




       substantial rights, but also (4) seriously impaired the fairness,

       integrity, or public reputation of judicial proceedings."               United

       States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001).                   Here, the

       debtor fails to demonstrate any error, much less plain error.

                  11 U.S.C. § 727(c)(1) provides in pertinent part that

       "[t]he trustee, a creditor, or the United States trustee may object

       to the granting of a discharge."            The debtor argues that the

       enumeration in section 727(c)(1) is all-inclusive and, thus, only

       the enumerated parties have standing to object to a discharge in

       bankruptcy.    Without such an objection, the debtor's thesis runs,

       the bankruptcy court lacks any independent authority to deny a

       discharge.

                  The debtor's argument attempts to place handcuffs on the

       bankruptcy court that Congress never envisioned.           Critically, the

       argument overlooks 11 U.S.C. § 105(a), the second sentence of which

       makes clear that Congress did not intend any "provision of this

       title providing for the raising of an issue by a party in interest

       . . . to preclude the court from, sua sponte, taking any action

       . . . to prevent an abuse of process."        This unambiguous language

       makes it nose-on-the-face plain that the bankruptcy court, acting

       sua sponte, possesses the authority to deny a debtor a discharge

       in consequence of, say, his flagrant disregard of the bankruptcy

       court's lawful orders.     Cf. Tasker v. DHL Ret. Sav. Plan, 621 F.3d

       34, 41 (1st Cir. 2010) ("We cannot say that, by applying this

                                         - 13 -
Case: 19-9011    Document: 00117733885   Page: 14   Date Filed: 04/27/2021   Entry ID: 6418050




       clear, direct language, according to its tenor, the district court

       committed an obvious error.").

                   If more were needed — and we doubt that it is — the

       legislative history of section 105(a) supports the bankruptcy

       court's exercise of its sua sponte authority.           Congress added the

       second sentence of section 105(a) in 1986, "expressly intend[ing]

       to broaden the authority of bankruptcy courts to act, sua sponte,

       to promote the [Bankruptcy] Code's provisions." Kestell v. Kestell

       (In re Kestell), 99 F.3d 146, 148 (4th Cir. 1996) (citing 132 Cong.

       Rec. S15074-05 (daily ed. Oct. 3, 1986)).          Since then, bankruptcy

       courts have read the statute to authorize the denial of a debtor's

       discharge sua sponte.     See In re Asay, 364 B.R. 423, 425-27 (Bankr.

       D.N.M. 2007); In re Burrell, 148 B.R. 820, 823 (Bankr. E.D. Va.

       1992).    We, too, read section 105(a) in that way, and we therefore

       reject the debtor's assignment of error.5          Plain error is plainly

       absent.

                                             C

                   11 U.S.C. § 727(a)(6)(A) provides that:

                   (a) The court shall grant the debtor a
                   discharge, unless — . . . (6) the debtor has
                   refused, in the case — (A) to obey any lawful


            5 For the sake of completeness, we add that the bankruptcy
       court's denial of a discharge likely could be sourced from its
       "inherent power to impose punitive non-contempt sanctions for
       failures to comply with [its] orders." Charbono, 790 F.3d at 87.
       In view of our holding as to the scope of section 105(a), however,
       we need not probe this point.

                                          - 14 -
Case: 19-9011   Document: 00117733885   Page: 15   Date Filed: 04/27/2021   Entry ID: 6418050



                   order of the court, other than an order to
                   respond to a material question or to testify.

       The bankruptcy court found that it had authority to act under this

       provision because the debtor had "refused" to obey a number of its

       lawful orders (including the order to update, the July 5 order,

       and the show-cause order).         The debtor assails this finding,

       arguing that his "mere failure" to comply with the bankruptcy

       court's orders within the prescribed time frames did not constitute

       a refusal within the purview of section 727(a)(6)(A).            In support,

       he contends that his failure to file was not willful.

                   The majority of courts to have considered the question

       have required a showing of willful or intentional disobedience in

       order to find a refusal under section 727(a)(6)(A).            See Moore v.

       Robbins, 24 F. Supp. 3d 88, 95 (D.D.C. 2014) (collecting cases).

       This court, however, has not yet had occasion to pass upon this

       question.    Nor do we need to do so today:           even if we assume,

       favorably to the debtor, that a showing of willfulness is required,

       evidence of willfulness is abundant here.         The debtor stonewalled

       no fewer than three lawful orders of the bankruptcy court without

       any legitimate justification — and he did so despite receiving

       pointed warnings from the court that his discharge hung in the

       balance.

                   The debtor relies heavily on the decision in Riley v.

       Tougas (In re Tougas), 354 B.R. 572, 578 (Bankr. D. Mass. 2006),


                                         - 15 -
Case: 19-9011    Document: 00117733885       Page: 16     Date Filed: 04/27/2021    Entry ID: 6418050




       to challenge the bankruptcy court's finding that his conduct was

       willful.     In that case, the bankruptcy court concluded that "the

       Debtor's failure to produce the missing bank records and tax

       return" was not willful but "was the result of inattention and

       dilatoriness."        Id.     But determinations as to whether particular

       conduct sinks to the level of willfulness are notoriously case-

       specific, and the Tougas court's reasoning is inapposite here.

       Tougas     gave   decisive     weight      to   "the   mitigating     circumstances

       outlined by the Debtor and her counsel, including her illness,

       frequent household moves, and the absence of clear instructions

       from her counsel to produce the missing records by a date certain."

       Id.      No equivalent mitigating circumstances are evident in this

       case.

                    With respect to willfulness, the key question is whether

       the debtor received the bankruptcy court's orders and failed,

       without     any   good      reason,   to    comply     with   their   terms.       See

       Standiferd v. U.S. Tr., 641 F.3d 1209, 1212 (10th Cir. 2011); Smith

       v. Jordan (In re Jordan), 521 F.3d 430, 433-34 (4th Cir. 2008);

       see also Katz v. Araujo (In re Araujo), 292 B.R. 19, 24 (Bankr. D.

       Conn. 2003).          A showing that the debtor received the orders

       "imposes     upon    the    debtor    an    obligation    to   explain      his   non-

       compliance."        Jordan, 521 F.3d at 433; accord Standiferd, 641 F.3d

       at 1212.      A debtor's attempt to delegate responsibility to a

       spouse, without more, is not a legally cognizable excuse for non-

                                               - 16 -
Case: 19-9011    Document: 00117733885        Page: 17      Date Filed: 04/27/2021   Entry ID: 6418050




       compliance      with     a     court   order6       and   may    constitute    willful

       disobedience, absent other justification.                       See Lassman v. Spalt

       (In re Spalt), 593 B.R. 69, 91-92 (Bankr. D. Mass. 2018).                      No such

       justification is apparent here.

                     To say more would be to paint the lily.                    In this case,

       the debtor's repeated spurning of bankruptcy court orders without

       any   legitimate        reason    amply   supports        the    bankruptcy    court's

       finding of a willful refusal.              The debtor's assignment of error

       is, therefore, unavailing.

                                                  D

                     The debtor's last assignment of error raises the specter

       of a due process violation.             To a large extent, this is the same

       old   whine    in   a    new    bottle:        in   mounting      this   argument,   he

       intertwines it with the three arguments that we already have

       rejected.      He says, for example, that the order to update warned

       only of dismissal should he not file the required documents, and

       he implies that the other orders did not adequately warn about the

       possibility of denying a discharge should he withhold compliance.

       The debtor adds that, by denying his discharge sua sponte, the

       court did not provide the opportunity for an adversarial hearing

       because — for reasons not clearly explained — "the hearing to show


             6This is especially so in the case at hand, where the debtor
       attempted to delegate responsibility to his wife despite knowing
       that she was unable to accomplish the task, first because she was
       out of the country and later due to her injury.

                                               - 17 -
Case: 19-9011   Document: 00117733885    Page: 18        Date Filed: 04/27/2021    Entry ID: 6418050




       cause cannot constitute the equivalent of a hearing to determine

       justification for the denial of the discharge."

                  We agree with the debtor's foundational premise:                        in

       bankruptcy    proceedings,     debtors      are     entitled    to    due   process

       protections, including notice and an opportunity to be heard.                    See

       Charbono, 790 F.3d at 88.        Notice must be "reasonably calculated,

       under all the circumstances" to satisfy due process requirements,

       but actual receipt of notice is not required.                  Whiting v. United

       States, 231 F.3d 70, 76 (1st Cir. 2000) (quoting Mullane v. Cent.

       Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950)).                          Service

       ordinarily can be by mail to a debtor's usual place of residence.

       See Fed. R. Bankr. P. 7004(b)(1).

                  In   this   case,     the    debtor     received     constitutionally

       sufficient notice.     At least two of the bankruptcy court's orders

       (the July 5 order and the show-cause order) explicitly informed

       him that his discharge might be denied if he failed to file the

       specified documents.     Copies of these orders, like a copy of the

       order to update, were addressed to the debtor and seasonably

       delivered by first-class mail to his home.                To cinch the matter,

       the debtor testified that he received all three orders.                     No more

       was exigible to satisfy the notice component of the due process

       requirement.    See Creditors Comm. of Park Nursing Ctr., Inc. v.

       Samuels (In re Park Nursing Ctr., Inc.), 766 F.2d 261, 262-64 (6th

       Cir. 1985).

                                              - 18 -
Case: 19-9011   Document: 00117733885        Page: 19       Date Filed: 04/27/2021    Entry ID: 6418050




                   So,   too,    the     debtor   had   a    constitutionally sufficient

       opportunity to be heard.           The transcript of the show-cause hearing

       leaves no doubt that it qualifies as an adversarial proceeding.                      The

       debtor was represented by counsel and questioned at length about whether

       he received the orders and what he did with them.                  He and his lawyer

       each had ample opportunity to explain the debtor's admitted failure to

       comply with the court's orders. And after the bankruptcy court declared

       its intention to deny the debtor's discharge, the court provided a

       further opportunity to respond.7             On this record, the debtor's due

       process claim rings hollow.

                                                  III

                   We need go no further.               A bankruptcy judge is not a

       supplicant,     whose    lawful    orders    have      no   more   force      than   mere

       importunings.     Where, as here, a debtor disregards such orders without

       adequate justification, he must be prepared to suffer the consequences

       of his recalcitrance.       The consequence resulting here — the denial of

       a discharge — was well within the universe of permissible responses to

       the debtor's feckless course of conduct.                For the reasons elucidated

       above, the BAP's judgment is



       Affirmed.


            7 The debtor did not attempt to call any other witnesses, nor
       does he point to any disputed facts that the examination of
       witnesses would be likely to resolve. See Marlboro Corp. v. Ass'n
       of Indep. Colls. & Schs., Inc., 556 F.2d 78, 82 (1st Cir. 1977).

                                              - 19 -
